FILED IN
            4th COURT OF APPEALS
             SAN ANTONIO, TEXAS
            06/3/2015 11:22:16 AM
                KEITH E. HOTTLE
                     Clerk




EXHIBIT H
                                             CAUSE NO. 2014-CV-0393

DAVID GOAD                                                  §                   IN THE COUNTY          COURT
(Plaintiﬂls)


VS.                                                         §                                         AT LAW
ERIC STREY                                                  §           GUADALUPE COUNTY, TEXAS
(Defendant(s)
                                                            §

         ORDER GRANTING DEFENDANT ERIC STREY’S MOTION TO DI MISS
             ON THIS DAY the Court considered Defendant Eric Strey’s Motion to Dismiss.                 The
Court having reviewed the Motion, the response of Plaintiff, evidence presented and arguments
of the parties is of the opinion that the motion is well taken and should be granted.

             IT IS   THEREFORE ORDERED ADJ UDGED AND DECRBED                           that Plaintiff’ s lawsuit




                        M
is   DISMISSED        for lack   of subject matter jurisdiction.   Any further relief requested by either
party   is   denied. This   is   intended to be a ﬁnal order.

Signed on this the                day of February, 2015.
                                                                            ‘



                                                                   %é}/4        l/,   Lat»/Mm
                                                                Honorable Judge Presidin